                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RENEE R. MARTINEZ,

              Plaintiff,

v.                                                             No. CV 18-805 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

              Defendant.


                                   FINAL JUDGMENT

       Pursuant to the Court’s Order Granting Defendant’s Unopposed Motion to

Reverse and Remand, (Doc. 22), the Court enters this Judgment under Rule 58 of the

Federal Rules of Civil Procedure REMANDING this case to the Commissioner of the

Social Security Administration for further administrative action.

       IT IS SO ORDERED.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
